DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 was filed after the mailing date of 9/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the number of 1-D kernels can be 1 if the 2-D convolutional kernel in claim 1 is decomposed into a sum of separable 1-D kernels. The sum of separable 1-D kernels implies that there are at least two 1-D kernels.

Regarding claim 3, the claim recites wherein the number of 1-D kernels is 2. However, claim 3 depends on claim 2 and claim 2 recites wherein the number of 1-D kernels is 1. It is unclear how the number of wherein the number of 1-D kernels can be both 1 and 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims (US20140050415).
Regarding claim 1, Sims discloses a method for fast and scalable architectures adaptable to available resources (para. [0024], computations based on a Gaussian function can be made faster and less resource-consuming by representing the Gaussian function as a combination of functions that are more amenable to resource constrained implementations), that can be used to compute 2-D convolutions using 1-D convolutions (para. [0031], Therefore, two-dimensional (2D) kernels used in image processing applications can be efficiently separated into two 1D kernels and applied along one dimension at a time) comprising the steps of: 
providing an input image (para. [0046], convolving the input image sequence) and a 2-D convolution kernel (para. [0031], two-dimensional (2D) kernels), wherein the input image comprises row and columns of pixels (para. [0045], the number of pixel columns (or rows) in the image); 
decomposing the 2-D convolution kernel into a sum of separable 1-D kernels (para. [0031],  two-dimensional (2D) kernels used in image processing applications can be efficiently separated into two 1D kernels and applied along one dimension at a time); 
applying the 1-D kernels along rows and then columns or vice-versa (para. [0032], The 2D Gaussian kernel can be separated into two 1D Gaussian kernels that are applied along the horizontal and vertical dimensions, respectively); 
adding up results from the applying step (para. [0026], [0032], convolution sum; summing the results of a forward (right) pass and a backward (left) pass along the horizontal dimension); and 
producing a final approximation to the 2-D convolution kernel (para. [0032]-[0033], In approximating a Gaussian function (or kernel) by two or more component functions (or kernel), the weights of the components are selected such that the combination closely resembles the Gaussian function (or kernel)).


	Regarding claim 7, Sims discloses a method further comprising the steps of: 
allowing access, storage or accumulation of the results from a row or a column in a single clock cycle (para. [0007], [0040], [0045], The system 500 retrieves a value of a source pixel 505 (for example during a horizontal forward pass 510) in a given row 515 (or column, depending on the dimension along which processing takes place) of pixels. The value of the source pixel 505 can be stored in a storage device location such as a register; Alternatively, in other implementations, for fast processing of horizontal rows (or vertical columns), multiple adjacent pixels can be read and written together by each thread to improve memory access coherence); and 
accessing all or a portion of the results using one or more rows or one or more columns (para. [0007], [0040], The system 500 retrieves a value of a source pixel 505 (for example during a horizontal forward pass 510) in a given row 515 (or column, depending on the dimension along which processing takes place) of pixels. The value of the source pixel 505 can be stored in a storage device location such as a register.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US20140050415) in view of Canning (US20080097730).
Regarding claim 4, Sims fails to teach a method wherein the 2-D decomposition of the 2-D convolution kernel and the number of separable 1-D kernels are computed using a combination of singular value decomposition (SVD) and lower-upper (LU) decompositions.
However Canning teaches performing singular value decomposition (para. [0077], [0097], [0107], The matrix method can be a rank-revealing factorization such as singular value decomposition) and lower-upper decompositions (para. [0085], [0088], [0149], The LU decomposition of the matrix T can be computed very rapidly by standard sparse matrix solvers) on a matrix (fig. 4, para. [0079]) in an image processing function (para. [0199]).
Therefore taking the combined teachings of Sims and Canning as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Canning into the method of Sims. The motivation to combine Canning and Sims would be to provide an efficient method for processing compressed data without the need to first decompress the data (para. [0010 of Canning).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US20140050415) in view of Schmeitz et al (US20130088489).
Regarding claim 5, Sims fails to explicitly teach a method wherein fast implementations achieve a throughput of N convolved pixels per clock cycle by using N pipelined 1-D convolvers.
However Schmeitz teaches using N pipelined 1-D convolvers (each high pass filter HP in fig. 36, para. [0035], [0254],  convolving the image of each image capturing device with a highpass filter perpendicular to the projected path).
Therefore taking the combined teachings of Sims and Schmeitz as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Schmeitz into the method of Sims. The motivation to combine Schmeitz and Sims would be to increase the speed of operation (para. [0273 of Schmeitz).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US20140050415) in view of Andreopoulos et al (US20170300372).
Regarding claim 6, Sims fails to teach a method wherein the input image is partitioned into blocks and processed using an overlap-and-add approach or an overlap-and-save approach.
However Andreopoulos teaches wherein an image (para. [0125]) is partitioned into blocks and processed using an overlap-and-add approach or an overlap-and-save approach (para. [0153], If the kernel g has a substantially smaller length than the length of each input stream, the effective input stream size (N integer samples) can be adjusted to the kernel length under overlap-save or overlap-add operations in convolution and cross-correlation and several (smaller) overlapping input blocks can be processed independently).
Therefore taking the combined teachings of Sims and Andreopoulos as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Andreopoulos into the method of Sims. The motivation to combine Andreopoulos and Sims would be to provide fault detection that ensures highly-reliable linear, sesquilinear and bijective (LSB) processing of integer data streams based on numerical entanglement (para. [0162] of Andreopoulos).


Related Art
Bultje et al (US9674530) teaches decomposing a 2-D kernel to obtain a series of 1-D transforms (col. 9 line 54-67).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663